DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CROSS REFERENCE TO RELATED APPLICATION 
2.	This application is a divisional of U.S. Patent Application No. 16/108,538, filed August 22, 2018, which application claims the benefit of German Application No. 102017120290.0, filed on September 4, 2017, which applications are hereby incorporated herein by reference in its entirety.

 Allowable Subject Matter
3.  	Claims 1-6, 21-28 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-6, 21, the prior art failed to disclose or reasonably suggest a cover layer arranged in the contacting region above the liner layer, wherein the cover layer comprises a doped oxidic material and wherein the cover layer has a greater layer thickness than the liner layer; wherein a contact hole extends through the liner layer and the cover layer as far as the second layer to contact a surface section of the second layer; an electrically conductive diffusion barrier layer, which covers the cover layer, a sidewall of the contact hole and the surface section of the second layer; and a metal layer arranged above the diffusion barrier layer to contact the second layer in the contacting region.
 
6. 	Regarding Claims 22-28, the prior art failed to disclose or reasonably suggest arranging a cover layer in the contacting region above the liner layer, wherein the cover layer comprises a doped oxidic material and wherein the cover layer has a greater layer thickness than the liner layer; extending a . 
     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899